Citation Nr: 0922436	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  08-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the Veteran's income exceeds the income limit for an 
award of a VA non-service connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that denied the Veteran's claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks nonservice connected pension and special 
monthly pension.  For non-service connected pension, one 
prerequisite to entitlement is that the Veteran's income not 
exceed the applicable maximum pension rate specified in 38 
C.F.R.  § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).

In determining countable annual income for pension purposes, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived) shall be included except for listed 
exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 
3.260, 3.261, 3.262, 3.271(a).  Social Security 
Administration income is not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum annual pension rate, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R.  
§ 3.272(g)(1)(iii).

In this case, it appears that the Veteran indicated on his 
claim form that he has money in a trust and receives interest 
and dividends; however, despite the RO's request for 
additional information, the Veteran failed to report details 
surrounding these monies.  

The Board points out that "[t]he duty to assist is not 
always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, a full disclosure of payments of any kind 
and from any source must be disclosed before a decision on 
this matter can be made.

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his claim, and to notify 
him of the evidence necessary to complete an application for 
benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), 
which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the Veteran was not issued a VCAA letter 
pertaining to his claim for nonservice-connected pension.  
The Board finds that the RO should inform the Veteran of the 
VCAA and its notification provisions as it pertains to the 
issue of nonservice-connected pension. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
letter that complies with the notification 
requirements of 38 U.S.C.A.  § 5103(a) 
(West 2002), as well as §§ 5102, 5103, and 
5103A (West 2002).  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  The 
letter should also inform the Veteran of 
which portion of the evidence is to be 
provided by the Veteran and which part, if 
any, the RO will attempt to obtain on 
behalf of Veteran.  The Veteran should 
also be told to submit any evidence that 
he has in his possession that pertains to 
the claim.  38 C.F.R.  § 3.159(b)(1).

2.  The RO should send the Veteran a 
letter requesting disclosure of all income 
and/or payments of any kind and from all 
sources, and should specifically address 
the trust account and interest and 
dividends reported on the VA Form 21-527, 
dated March 2007.  

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



